IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN THE INTEREST OF : J.B.                    : No. 386 WAL 2016
                                             :
                                             :
PETITION OF: J.B.                            : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court


                                        ORDER



PER CURIAM

AND NOW, this 21st day of June, 2017, the Petition for Allowance of Appeal is hereby

GRANTED, LIMITED to the following issues, as stated by Petitioner:

             1. Did the Superior Court err in holding that the evidence
             adduced at [J.B.’s juvenile adjudication hearing], when
             viewed in the light most favorable to the Commonwealth as
             the verdict winner, was sufficient to establish beyond a
             reasonable doubt that Appellant J.B. committed the crimes in
             question?

             2. Did the Superior Court err in holding that the juvenile
             court committed no palpable abuse of discretion in finding
             that Appellant J.B. committed the crimes in question, when
             the verdict was against the weight of the evidence
             introduced at [his juvenile adjudication hearing]?
The Petition is otherwise DENIED.

Justices Donohue and Wecht did not participate in the decision of this matter.